TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00160-CV



                                Rhett Webster Pease, Appellant

                                                 v.

                     Texas Attorney General and Janell Pease, Appellees



    FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
       NO. 12,380, HONORABLE JOHN M. DELANEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Rhett Webster Pease filed his notice of appeal on March 14, 2008. The

clerk’s record was filed on June 26, 2008, three supplemental clerk’s records were filed on August

20, 2008, August 25, 2008, and December 22, 2008, and the reporter’s record was filed on December

30, 2008. On February 23, 2009, the clerk of this Court sent appellant notice that his brief was

overdue and that his appeal would be dismissed for want of prosecution if he did not respond to this

Court on or before March 5, 2009. To date, appellant has not responded to this Court’s notice.

Accordingly, we dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b), (c).

                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: June 26, 2009